By the Court.

The only allegation in the complaint as to plaintiff’s right to or interest in the property alleged to have been wrongfully converted is “that the plaintiff, in the regular course of business, and to effect the payment of money already loaned and a debt owing, took an assignment of the logs marked F. D. A., and of the logs .bearing said mark, on or about the 9th of February, 1884, and then and thereby became, and ever since has continued to be, the owner of all the logs bearing said mark.” The pleader might have contented himself with a general allegation of ownership, but he has attempted to set out all the facts by which the plaintiff became the owner, and *142then the general result following from those facts. In such a form of pleading the particular facts alleged will control, and, if they do not sustain the result reached, the pleading is bad. Pinney v. Fridley, 9 Minn. 23, (34.) In this case there are no facts alleged to support the conclusion that the plaintiff became the owner of the logs. It is not alleged by whom or to whom the money was loaned or the debt was owing, or from whom the assignment was taken, or that the party from whom taken had any interest in the logs. In fact it would appear that the pleader had studiously avoided alleging any material fact. The complaint, therefore, did not state a cause of action.
The second objection to the complaint, viz., that it does not state the particular acts constituting the alleged conversion, is not well taken. This is not necessary. A general allegation that the defendant has wrongfully converted the property is sufficient; but on the first ground the demurrer should have been sustained.
Order reversed.